
	

115 SRES 114 ATS: Expressing the sense of the Senate on humanitarian crises in Nigeria, Somalia, South Sudan, and Yemen.
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			April 5 (legislative day, April 4), 2017
			Mr. Young (for himself, Mr. Cardin, Mr. Gardner, Mr. Coons, Mr. Rubio, Mr. Boozman, Mr. Booker, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		June 5, 2017Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicSeptember 26, 2017Considered, amended, and agreed to with an amended preambleRESOLUTION
		Expressing the sense of the Senate on humanitarian crises in Nigeria, Somalia, South Sudan, and
			 Yemen.
	
	
 Whereas Nigeria, Somalia, South Sudan, and Yemen are all in famine, pre-famine, or at risk of famine in 2017;
 Whereas according to the United Nations Office for the Coordination of Humanitarian Affairs (OCHA), 20,000,000 people are at risk of starvation this year in Nigeria, Somalia, South Sudan, and Yemen;
 Whereas, on March 22, 2017, Mr. Yves Daccord, the Director-General of the International Committee of the Red Cross, testified before Congress that the crisis represents one of the most critical humanitarian issues to face mankind since the end of the Second World War and warned that we are at the brink of a humanitarian mega-crisis unprecedented in recent history;
 Whereas according to the United States Agency for International Development (USAID), [m]ore than 5.1 million people face severe food insecurity in northeastern Nigeria; Whereas according to USAID, An estimated 6.2 million people—more than half of Somalia’s total population—currently require urgent humanitarian assistance.;
 Whereas according to USAID, An estimated 5.5 million people—nearly half of South Sudan’s population—will face life threatening hunger by July.;
 Whereas according to USAID, in Yemen, More than seventeen million people—an astounding 60% of the country’s population—are food insecure, including seven million people who are unable to survive without food assistance.;
 Whereas according to the United Nations Children’s Fund (UNICEF), [s]ome 22 million children have been left hungry, sick, displaced and out of school in the four countries and Nearly 1.4 million are at imminent risk of death this year from severe malnutrition.;
 Whereas the humanitarian crises in each of these regions are, to varying degrees, man-made and preventable—exacerbated by armed conflict and deliberate restrictions on humanitarian access;
 Whereas parties to the conflicts, including even some government forces, have harassed, attacked, and killed humanitarian workers, blocked and hindered humanitarian access, and continue to deprive the world’s most hungry people of the food they need;
 Whereas humanitarian actors, coordinated by OCHA, have appealed for $5,600,000,000 in 2017 to address famines in Yemen, South Sudan, Nigeria, and Somalia; and
 Whereas Mr. Daccord testified before Congress on March 22, 2017, Our main message is clear: immediate, decisive action is needed to prevent vast numbers of people starving to death.: Now, therefore, be it
	
 1.Sense of the SenateIt is the sense of the Senate that— (1)an urgent and comprehensive international diplomatic effort is necessary to address obstacles in Nigeria, Somalia, South Sudan, and Yemen that are preventing humanitarian aid from being delivered to millions of people who desperately need it;
 (2)the United States should encourage other governments to join in providing the resources necessary to address the humanitarian crises in Nigeria, Somalia, South Sudan, and Yemen;
 (3)parties to the conflicts in Nigeria, Somalia, South Sudan, and Yemen should allow and facilitate rapid and unimpeded passage of humanitarian relief for civilians in need and respect and protect humanitarian and medical relief personnel and objects;
 (4)the United States, working with international partners, should support efforts to hold accountable those responsible for deliberate restrictions on humanitarian access in Nigeria, Somalia, South Sudan, and Yemen; and
 (5)the contributions of charities, non-profit organizations, religious organizations, and businesses of the United States have an important role in addressing humanitarian crises.
 2.Rule of ConstructionNothing in this resolution shall be construed as a declaration of war or authorization to use force.
		
